Case: 2:20-cv-01230-ALM-EPD Doc #: 20 Filed: 05/05/20 Page: 1 of 1 PAGEID #: 375




                            UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

ANDREW H. STEVENS, et al.,                                  :    Case No. 2:20-cv-1230
                                                            :
Plaintiffs,                                                 :    Judge Marbley
                                                            :
-vs-                                                        :    Magistrate Deavers
                                                            :
CITY OF COLUMBUS, OHIO, et al.,                             :
                                                            :
Defendants.
                                                            :

                                  SUMMONS IN A CIVIL ACTION

To:     1. City of Columbus, at 77 N. Front Street, Columbus, OH 43215

        2. Timothy J. Noll, in his official capacity only, at 77 N. Front Street, Columbus, OH 43215

A lawsuit has been filed against you. Within 21 days after service of this summons on you (not counting
the day you received it), you must serve on the plaintiff an answer to the complaint or a motion under
Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or
plaintiff’s attorney, whose name and address are as follows:

                                                        Maurice A. Thompson (0078548)
                                                        1851 Center for Constitutional Law
                                                        122 E. Main Street
                                                        Columbus, Ohio 43215
                                                        Tel: (614) 340-9817
                                                        MThompson@OhioConstitution.org

                                                        Sheldon Berns (0000140)
                                                        Majeed Makhlouf (0073853)
                                                        Berns, Ockner & Greenberger, LLC
                                                        3733 Park East Drive, Suite 200
                                                        Beachwood, Ohio 44122
                                                        Tel: (216) 831-8838, Ext. 205
                                                        SBerns@BernsOckner.com
                                                        MMakhlouf@BernsOckner.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

May 5, 2020                                         /s/ ____________________
